DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 5/25/2022 is acknowledged.
Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/25/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1-10 remain pending and under prosecution.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim elements are interpreted under 112(f).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lampropoulos et al (US Pub No. 20090259200 – cited by applicant).
Lampropoulos et al disclose a guidewire control device comprising: 
a housing 12 having a passage 20 capable of receiving a guidewire, best seen in Figure 3; 
a clutch 32 connected to the housing and actuatable to selectively grip and release the guidewire, best seen in Figure 3 (0034-0037);
an interface 14 rotatably connected to the housing (rotatable connector – 0026), the interface capable and thus configured to receive a catheter hub and torque the catheter hub, best seen in Figure 3 (0026-0027).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al (US Pub No. 20130303330) in view of Schulting (US Pub No. 20120078232).

In regard to Claim 1, Stevens et al disclose a guidewire control device comprising: 
a housing 72 having a passage 60 for receiving a guidewire, best seen in Figure 2 (0037-0038); 
an interface 74 rotatably connected to the housing, the interface configured to receive a catheter hub and torque the catheter hub – a catheter with hub can be inserted into lumen 60 such that both rotate, best seen in Figure 2 (0028, 0032, 0037).

8. The guidewire control device of claim 1, further comprising an accessory device including an actuator 50, 51, 56 having a lumen 65 configured to receive a catheter (0037), the actuator having a distal end defining an actuatable clamp 52 configured to engage the catheter, the accessory device further including a sleeve 54 configured to actuate the actuatable clamp, best seen in Figure 2 (0025-0026, 0031-0032).
9. The guidewire control device of claim 8, wherein the actuatable clamp includes a plurality of deflectable arms 53 moveable between a release configuration in which the catheter slides through the lumen, and a gripping configuration in which the plurality of deflectable arms engage the catheter and prevent the catheter from moving axially (from clamping with arms 53) or rotationally (from button 56), best seen in Figure 2 (0025-0026, 0031-0032).

However, Stevens et al do not expressly disclose a clutch connected to the housing and actuatable to selectively grip and release the guidewire disposed in the passage in addition to the catheter.
Schulting teach that it is well-known in the art to provide a clutch 217 connected to housing 218 to selectively grip and release a guidewire 203 disposed in the passage in addition to the catheter 205, to effectively enable manipulation of a guidewire at the same time with the catheter, best seen in Figure 10 (0054, 0056, 0059, 0060-0062).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Stevens et al such that there is included as taught by Schulting a clutch connected to the housing and actuatable to effectively enable selective grip and release the guidewire disposed in the passage in addition to the catheter.

2. Stevens et al as modified by Schulting disclose the guidewire control device of claim 1, wherein the clutch 217 of Schulting includes an engagement member configured to grip the guidewire and prevent rotation of the guidewire while the interface of Stevens rotates, best seen in Figure 10 of Schulting (0054, 0056, 0059, 0060-0062).


Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al (US Pub No. 20130303330) in view of Schulting (US Pub No. 20120078232) as applied to Claim 1, further in view of Young et al (US Pub No. 20170238822).
Stevens et al in combination with Schulting disclose the invention above but do not expressly disclose the engagement member includes first and second opposing pads configured to be moved toward each other and into contact with the guidewire.
Young et al teach that it is well-known in the art to provide an analogous control device comprising first and second opposing pads 202 configured to be moved toward each other and into contact with the guidewire to lock the guidewire 10 as desired (Claim 3).
In regard to Claim 4, Young et al also teach the clutch further includes first and second opposing grips (inner portion of 202) attached to the first and second opposing pads, respectively, the first and second opposing grips configured to move between a release configuration (Figure 13) and a gripping configuration (Figure 14b), wherein when in the release configuration, the first and second opposing grips extend radially outward from an outer surface of the housing, and when in the gripping configuration, the first and second opposing grips are disposed radially inward toward the passage, best seen in Figure 12 and 14b, respectively (0083).  Young et al states that having two opposing pads as such prevent accidental actuation of the device (0081).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Stevens et al as modified by Schulting such that the engagement member includes first and second opposing pads in the manner above configured to be moved toward each other and into contact with the guidewire as taught by Young et al to effectively provide the clamping action that also prevents accidental actuation.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al (US Pub No. 20130303330) in view of Schulting (US Pub No. 20120078232) and Young et al as applied to Claim 4, further in view of Clark et al (US Pat No. 7972282).
Stevens et al in combination with Schulting and Young et al disclose the invention above but do not expressly disclose the first and second opposing grips are biased in the release configuration.  Clark et al teach that it is well-known in the art to provide an analogous control device comprising grip 40 biased in the release configuration due to spring 50 to effectively provide the desired default position of the mechanism, best seen in Figure 3A-B (Col.6: 38-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Stevens et al as modified by Schulting and Young et al such that the first and second opposing grips are biased in the release configuration as taught by Clark et al such to effectively provide the desired default position of the grips.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al (US Pub No. 20130303330) in view of Schulting (US Pub No. 20120078232) as applied to Claim 1, further in view of Morey et al (US Pub No. 20190274699).
Stevens et al in combination with Schulting disclose the invention above including the interface 74 of Stevens et al includes a proximal end defining a lumen for receiving the guidewire, best seen in Figure 2, but do not expressly disclose the interface includes a proximal end defining a lumen for receiving the guidewire, the proximal end having at least one protrusion configured to rotate within at least one channel on an inner surface of the passage of the housing.
Morey et al teach that it is well-known in the art to provide an analogous device with an interface 596 rotatably connected to housing 549A,B and includes a proximal end defining a lumen for receiving an elongated medical device 501, 514, the proximal end having at least one protrusion configured to rotate within at least one channel on an inner surface of a passage of the housing (interaction between indentation on interface and protrusion on housing, which can be reversed as disclosed from Figure 7B – 0060), to effectively provide the rotation function of the interface with the housing and the elongated medical device.  It is noted that it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Stevens as modified by Schulting such that the proximal end has at least one protrusion configured to rotate within at least one channel on an inner surface of the passage of the housing as taught by Morey et al to effectively provide the rotation function of the interface with the housing to thus rotate the catheter hub.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al (US Pub No. 20130303330) in view of Schulting (US Pub No. 20120078232) and Morey et al (US Pub No. 20190274699) as applied to Claim 6, further in view of Delaney (US Pub No. 20100292614).
Stevens et al in combination with Schulting and Morey et al disclose the invention above but do not expressly disclose the interface includes a distal end defining a cavity having internal threading configured to receive an externally threaded proximal end of the catheter hub.
Delaney teach that it is well-known in the art to provide internal threads 58, 158 on a distal end of an analogous support/torque device 56, 156 configured to receive an externally threaded portion 40 of an elongated medical device 32 to effectively removably couple the elongated medical device to the support/torque device, best seen in Figure 3, 4, 6 (0024, 0026, 0028).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Stevens et al as modified by Schulting and Morey et al such that the interface has a distal end defining a cavity having internal threading configured to receive an externally threaded proximal end of the catheter hub as taught by Delaney to provide an effective manner to couple the interface of Stevens et al to the catheter hub.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al (US Pub No. 20130303330) in view of Schulting (US Pub No. 20120078232) as applied to Claim 9, further in view of Sherts et al (US Pat No. 6533772).
Stevens et al in combination with Schulting disclose the invention above but do not expressly disclose the sleeve defines a proximal chamber configured to receive the plurality of deflectable arms in the release configuration, a central chamber configured to receive the plurality of deflectable arms in the gripping configuration, and a lumen configured to receive the catheter, wherein when the plurality of deflectable arms of the actuator are moved from the proximal chamber into the central chamber, the plurality of deflectable arms are compressed radially inward into engagement with the catheter.  
Sherts et al teach that it is well-known in the art to provide an analogous sleeve 44 defines a proximal chamber configured to receive the plurality of deflectable arms 50 in the release configuration, a central chamber configured to receive the plurality of deflectable arms in the gripping configuration (interaction between surface 82 and tip 50a of fingers 50), and a lumen configured to receive an elongate medical device such as a guidewire or catheter, wherein when the plurality of deflectable arms of the actuator are moved from the proximal chamber into the central chamber, the plurality of deflectable arms are compressed radially inward into engagement with the catheter, as an effective mechanism to grip the catheter, best seen in Figure 11 (Col.9: 34-Col.10: 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Stevens et al as modified by Schulting such that the sleeve has a proximal and central chamber above such that the plurality of deflectable arms are compressed radially inward into engagement with the catheter in the proximal chamber as taught by Sherts et al, to provide an equally as effective mechanism for the gripping action already taught by Stevens et al.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791